Matter of Elissa A. v Samuel B. (2014 NY Slip Op 09056)





Matter of Elissa A. v Samuel B.


2014 NY Slip Op 09056


Decided on December 30, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2014

Acosta, J.P., Moskowitz, Richter, Feinman, Clark, JJ.


13869

[*1] In re Elissa A., Petitioner-Appellant,
vSamuel B., Respondent-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Veronica H. Mandel, Scarsdale, for respondent.

Order, Family Court, Bronx County (David B. Cohen, J.), entered on or about November 25, 2013, which, after a hearing, awarded sole legal and physical custody of the subject child to respondent father, with visitation to petitioner mother, unanimously affirmed, without costs.
The court's determination that the child's best interests will be served by awarding sole legal and physical custody to the father has a sound and substantial basis in the record (see Eschbach v Eschbach, 56 NY2d 167, 171 [1982]). As the court's evaluation turned "almost entirely on assessments of the credibility of the witnesses and particularly on the assessment of the character and temperament of the parent," its findings "must be accorded the greatest respect" (Matter of Irene O., 38 NY2d 776, 777 [1975]).
The evidence shows that the mother has not behaved with the child's best interests in mind, as she has impeded the father's visitation with the child (see Matter of Alfredo J.T. v Jodi D., 120 AD3d 1138, 1139 [1st Dept 2014]). Further, the mother has instigated arguments and otherwise acted out aggressively, sometimes with violence, in front of the child, the father, and others (see Matter of Kenneth H. v Fay F., 113 AD3d 542, 543 [1st Dept 2014]). Moreover, the evidence shows that the father is more stable and has taken good care of the child.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 30, 2014
CLERK